Howell, J.
This is a suit upon an open account, composed of various items sold at different dates, and the only question presented by counsel of defendant and appellant, is whether or not the proof is sufficient—one witness only having testified to the correctness of each item, no one of which is over $500, although the aggregate is considerably over that sum. *72The account sued on indicates clearly that there were separate and distinct contracts, at different dates, in relation to each item or several of them together, and the fact that the same person was witness to each of those contracts, does not affect the sufficiency of his testimony upon the whole account, so to require corroboration, as contemplated by Art. 2257 C. C. He may be regarded as a witness to prove several agreements relative to'personal property, embraced in one demand, no one of which exceeds $500, and for the aggregate of which judgment is authorized.
We think the proof is sufficient in law'.
Judgment affirmed.